Citation Nr: 0310559	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  97-30 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for emphysema, including as 
secondary to service-connected spontaneous pneumothorax.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran had active military service from April 1955 to 
April 1959.



This appeal arose from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Atlanta, Georgia 
Regional Office (RO).  

The RO determined that new and material evidence had not been 
submitted to reopen claims of entitlement to service 
connection for emphysema and for a bilateral eye disorder 
claimed as secondary to multiple sclerosis (MS).

In August 1998 the Board determined that new and material 
evidence had not been presented to reopen the claim of 
service connection for a bilateral eye disorder claimed as 
secondary to MS, and determined that new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for emphysema.  The Board 
remanded the claim of service connection for emphysema to the 
RO for further development and adjudicative action.

In December 2002 the RO most recently affirmed the 
determination previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.

2.  There is no probative, competent (medical) evidence of 
emphysema which has been linked to service on any basis, or 
found causally related to service-connected spontaneous 
pneumothorax; nor was bronchiectasis been demonstrated to a 
compensable degree during the first post service year.




CONCLUSION OF LAW

Emphysema was not incurred in or aggravated by active 
service, and is not proximately due to, the result of, or 
aggravated by service-connected spontaneous pneumothorax; nor 
may service connection be presumed for bronchiectasis.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303(d), 3.307, 3.309, 3.310(a) 
(2002); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that on enlistment in April 1955 
the veteran reported a history of mumps and whooping cough 
but not asthma, shortness of breath, chronic cough or the 
like.  There was no abnormality of the chest, and the x-ray 
was reported as negative.  A record from April 1955 notes a 
history of asthma, which was not considered disabling.

In October 1955 the veteran suffered a spontaneous left 
pneumothorax.  He had others in June 1956 and August 1956.  

In September 1956 a marble sized bleb at the apex of the lung 
was excised and the parietal pleura in the upper one half of 
the pleural space was removed.  In April 1957 he reported 
chest pain.  In February 1958 he reported pain in his lungs.

In April 1959 no defects were noted that were considered 
disqualifying.  An x-ray was reported to be negative.  It was 
noted that the veteran had undergone a pneumonectomy for 
removal of bleb and treatment for spontaneous pneumothorax.

On VA examination in August 1959 an x-ray showed two or three 
small thick walled blebs in the left lower lobe.  The 
diagnoses included left recurrent treated spontaneous 
pneumothorax, residuals of lung surgery, hypesthesia of the 
left anterior chest and weakness of the left arm, small left 
subpleural blebs, and probable chronic bronchitis of the 
right lower lobe, due to an unknown cause.

Another VA examination of the chest was conducted in February 
1960.  The examiner felt that the veteran had a normal chest 
and that there were no residuals of recurrent spontaneous 
left pneumothorax or any post operative sequelae.

By rating action of March 1960, the RO granted entitlement to 
service connection for spontaneous pneumothorax with residual 
scar.  

A November 1964 chest x-ray from a private physician revealed 
two or three small blebs in the left lower lobe just below 
the hilus.  The remainder of the left lower lobe and the 
entire right lung were clear.  The left upper lobe had been 
removed.

A special chest examination in January 1965 resulted in 
diagnoses of recurrent spontaneous left pneumothorax, 
inactive, resection of a bleb, left apex, and post operative 
scar 12.5 inches long.  In January 1965 a chest x-ray showed 
fibrosis throughout both lung fields with no active pulmonary 
disease.

The veteran was provided with a special orthopedic 
examination in April 1965.  The diagnosis was residuals of 
spontaneous pneumothorax with lung surgery manifested by 
weakness of the left arm after five to six hours of hard work 
and by decreased pain sensation about the left breast.

A VA hospital discharge summary shows that in November 1966 
the veteran had a right pneumothorax and underwent a right 
closed thoracostomy.  It was noted that he had a left-sided 
resection of emphysematous blebs in 1956 because of a series 
of pneumothoraces in 1955 and 1956.  He reportedly had no 
trouble until the day before admission when he developed a 
right pneumothorax.  

It was recommended that he discontinue his current employment 
that involved heavy manual labor and exposure to dust.  The 
diagnosis was right pneumothorax due to congenital 
emphysematous blebs.  Supporting hospital records were also 
received.

A medical certificate, dated in March 1971, reflects an 
assessment of right-sided Bell's palsy.  The veteran reported 
that his right lung collapsed in 1967.  His lungs were clear.  

It was noted in an August 1971 medical certificate that the 
veteran's occupation involved hanging sheet rock.

A February 1973 VA examination contained a diagnosis of 
postoperative residuals of pneumothoraces with reduced vital 
capacity.  Lungs were clear to auscultation and percussion.  
Vital capacity was three liters.  The veteran reported asthma 
as a baby, which he outgrew.

The veteran was hospitalized in February and March 1973 for 
probable MS and left femoral neuropathy.  During the 
hospitalization the prior history of pneumothorax was also 
noted.  Chest x-ray revealed fibrotic and cystic changes in 
the apices, questionably secondary to bullous emphysema.  Due 
to a positive purified protein derivative (PPD) and 
calcification on the chest x-ray, the physician elected to 
give the veteran one year's course of isoniazid (INH) for 
potential tuberculosis.  

A report from a Dr. JS (initials) dated in July 1974 
reaffirmed a diagnosis of MS.  The doctor also noted the 
history of recurrent spontaneous pneumothorax.  The veteran 
was noted to have had asthma as a baby.  The examiner wrote 
"his condition is apparently related to polycystic disease 
of the lungs."

The veteran was seen in January 1975 for complaints of 
spitting up blood.  The assessment was pleuritic chest pain.

A VA hospital discharge summary from March 1975 was received.  
The hospitalization was primarily for vocational evaluation 
and rehabilitation.  Bullous emphysema, right apex, and 
status post thoracotomy for bullectomy, 1956 were diagnosed.  
The report also includes a reference to inactive pulmonary 
tuberculosis with positive PPD in 1973.  

A VA chest examination in December 1976 contained a diagnosis 
of status following bilateral spontaneous pneumothoraces with 
residuals of left thoracotomy and removal of emphysematous 
bleb.  On the chest x-ray report, the examiner noted 
hyperlucency of the lung fields with increase in the 
retrosternal air space compatible with the presence of 
pulmonary emphysema.

The veteran underwent VA examinations in July and August 
1979.  The chest x-ray showed blebs or bullae in the right 
apex.  The chest was otherwise within normal limits.  The 
diagnosis was of a history of spontaneous pneumothorax with 
residual healed scar, residual bullae of the right upper 
lobe, and borderline pulmonary function test.  

The veteran was hospitalized at a private hospital in May and 
June 1980 for acute gastroenteritis and MS.  By way of 
history he reported whooping cough as a child and a history 
of lung congestion and pneumonitis.  On the physical 
examination, the lungs were grossly clear to percussion and 
auscultation.

In June 1980 the veteran testified at a hearing at the RO.  
He testified as to his inservice treatment.  He also 
testified as to his current treatment and complaints.  He 
stated that since service he had shortness of breath.

On VA examination in November 1980 the diagnosis made was 
localized bullous emphysema in the right upper lobe by x-ray; 
status post segmental resection of the left upper lobe for 
localized bullous emphysema; and a well-healed residual 
thoracotomy scar.  There was no chronic obstructive pulmonary 
disease (COPD).  

Chest x-rays showed emphysematous bullae in the right apex 
and upper lobe.  There appeared to be moderate generalized 
emphysema.  There had been no significant interval change 
since the previous study.

The veteran was afforded another examination in February 
1984.  The chest x-ray showed COPD with variable sized 
emphysematous bullae replacing the upper lobes of both lungs.  
The impression was bullous emphysema, otherwise no 
significant intrathoracic abnormality.  On examination, 
diagnoses were postoperative status left upper lobectomy and 
bullous emphysema.

In December 1984 and January 1985 the veteran was 
hospitalized for an acute exacerbation of MS.  The diagnosis 
of status post thoracotomy for bullous emphysema was noted 
but no treatment was provided.  

VA outpatient treatment records were received for the period 
from June 1985 through January 1986.  A chest x-ray taken in 
September 1985 noted multiple bullae in the right apex.

In January 1986 the veteran was hospitalized for an allergic 
reaction.  No abnormality of the chest was noted except for a 
surgical scar.

The Program Chief for Cardiovascular Diseases, Medical 
Services issued an opinion in May 1987 based on review of the 
veteran's medical file.  The examiner concluded that absent 
actual x-rays, the veteran had congenital cystic disease in a 
moderately severe form, which led to the appearance of 
bullous foci and recurrent pneumothoraces.  Interstitial 
shadowing, termed "fibrosis" was thought to be either 
fibrosis or could have been due to atelectasis of alveolar 
structures between small lung cysts.  The examiner commented 
that pneumothorax does not cause emphysematous bullae, but 
emphysematous bullae could produce pneumothorax.  The 
examiner stated that this is probably what happened in the 
veteran's case since he appeared to have a congenital cystic 
lung disorder that preceded the first pneumothorax.  The 
examiner added that there is a specific causal relationship 
between pneumothorax and the cystic lung disorder.


The examiner also stated that general emphysema can lead to 
pneumothorax, not the reverse.  However, it could not be 
verified that the veteran had generalized emphysema.  Lung 
function tests reportedly did not match those expected with 
pulmonary emphysema.  The examiner stated that lung volume 
testing would be needed.  

Regarding other factors, the examiner noted that persons with 
MS can develop a number of lung disorders; that the veteran 
had tuberculosis in the past with isoniazid therapy; that he 
gets recurrent lung infections; and that he had hung sheet 
rock, which, according to the examiner, often contains 
asbestos.

The examiner requested additional testing which was performed 
in April 1988 and January 1989.  The veteran underwent a VA 
examination in April 1988.  The examiner restated his medical 
history.  An examination of the chest was normal except for 
the surgical scar.  The diagnosis pending testing was 
repeated spontaneous pneumothoraces, probably fibrotic and 
cystic changes in the lungs, localized bullous emphysema in 
the right upper lobe, to be proven, and MS.  Chest x-rays 
noted some subpleural blebs in both apices.

Pulmonary function testing resulted in a diagnosis of a mild 
obstructive ventilatory defect.  The report notes that 
obstructive ventilatory defect can be due to chronic 
bronchitis, emphysema, bronchial asthma (reversible) and 
other conditions causing bronchospasm or mucosal edema.

In January 1989, a supplemental report was issued.  The 
impression was restrictive ventilatory defect (mild) and mild 
reduction in diffusing capacity.

A supplemental report from the Program Chief for 
Cardiovascular Diseases was received in March 1989.  The 
examiner concluded that the veteran did not have emphysema.  

A few isolated bullae were noted in the hilar region and 
right lung apex but these were felt to probably be 
dilatations distal to semi-obstructed small airways.  
According to the examiner, lung function tests showed the 
lungs to be smaller than normal - the opposite condition to 
emphysema, in which the lungs are enlarged.

The examiner added that the veteran did have interstitial 
lung disease with residual scars from prior tuberculosis, 
associated with atelectasis of the upper lobes of the lungs.  
His condition was felt to resemble a pneumoconiosis such as 
asbestosis plus some nonspecific dust thesaurosis or 
transient bronchiolitis.  Other diagnoses to be considered 
were granulomatosis and Loeffler's syndrome.  The examiner 
stated that there was no sign of pneumothorax or residual 
effects of pneumothorax.

VA records include an April 1997 x-ray report, which revealed 
COPD.

The veteran underwent a VA respiratory diseases examination 
in June 1997.  The examiner stated that he apparently carried 
a diagnosis of bullous emphysema.  By history he had a 
rupture of a spontaneous nature in 1955 requiring a 
blebectomy and thoracotomy.  He had a re-rupture in 1962.  An 
examination was conducted and x-rays were taken.  Chest x-ray 
showed hyperinflation of both lungs with right upper lobe 
scarring, but otherwise no active disease.  The examiner 
concluded that he had apparent bulbous emphysema and 
spontaneous pneumothorax rupture.  The lung condition and 
emphysema were felt to be unrelated to spontaneous rupture; 
however, the spontaneous rupture was believed to have been 
caused by the emphysema.  The examiner was of the opinion 
that the veteran had a collagen disorder in which defects in 
the formation of the lung can spontaneously rupture.  His 
current emphysematous problems were felt to be unrelated to 
his surgery but his surgery was for preexisting disease. 

As directed in the remand portion of the Board's August 1998 
decision, the RO afforded the veteran an examination and 
secured an opinion to address the medical questions posed in 
this case.  An opinion was secured in June 1999 and an 
examination was conducted in August 1999.

In a June 1999 report, the Director of the VA Pulmonary 
Function Laboratory, opined that the veteran does not have 
emphysema based on chest x-rays taken in 1980, 1984, 1985 and 
1997, and physical examinations conducted in 1971, 1980, 1988 
and 1997.  The examiner explained that pulmonary emphysema 
falls within the spectrum of COPD and is not a radiological 
diagnosis.  The examiner further noted that bullae can exist 
in the absence of pulmonary emphysema, and that declaring a 
diagnosis of COPD on a chest film is inappropriate as 
clinical and functional assessment is the standard way of 
making such a diagnosis.  It was further opined that the 
physical examinations are consistent with each other and do 
not support a diagnosis of emphysema.  According to the 
examiner, the pulmonary function pattern was the opposite of 
the typical obstructive pattern seen in pulmonary emphysema.  

Regarding an argument in the record relating emphysema to 
spontaneous pneumothorax was based on a definition from the 
Merck Manual which is not considered an authoritative text on 
medicine or pulmonary disease.  The examiner explained that 
emphysema is any entrapped collection of air within tissues 
and physiologically is not a true diagnosis.  For the purpose 
of his review, the examiner interpreted the term to mean 
emphysema of the lung.  He pointed out that pathologically 
and temporally, the blebs of pulmonary emphysema are clearly 
distinct from the congenital blebs on the lung surface 
thought to cause spontaneous pneumothorax.  The examiner 
concluded that even if the veteran had been a heavy smoker 
from an early age, pulmonary emphysema would not have 
developed by the time of his first pneumothorax at age 19.  

In the August 1999 report, the VA pulmonologist provided 
definitions of emphysema, congenital lobar emphysema, and 
subplueral emphysematous blebs, to demonstrate that the three 
conditions are separate and distinct entities.  The examiner 
commented that the data in the records suggest that the 
veteran developed spontaneous pneumothoraces at a young age 
secondary to subpleural emphysematous blebs, not due to 
emphysema or congenital lobar emphysema.  

The examiner found that the question of whether the veteran 
has emphysema was more difficult to answer, and pointed to 
the lack of lung histology needed to make a determination in 
this case.  However, he did note that clinicians use markers 
to help define the diagnosis, including history of smoking, 
radiographs or CT scans showing diffuse cystic or bullous 
changes, and obstructive lung disease as determined by 
pulmonary function tests.  The examiner stated his belief 
that the veteran does not have emphysema even though he has a 
long standing history of cigaretter smoking until he quit 8 
or 9 years ago.  The examiner based this opinon on the 
information provided by the veteran, the examination and 
spirometry.  

During the evaluation, the veteran stated that he never used 
medications for his lungs.  On examination, the lungs were 
clear to auscultation, and the examiner did not detect 
wheezing, ronchi, crackles, or other abnormalities.  

It was noted that the radiograph was of poor quality because 
the veteran was unable to stand up due to his MS.  The 
anterior-posterior film was somewhat rotated and showed 
mainly an apico-lordotic view.  The area of the upper lobe of 
the right lung was suggestive of bullae or cavity that 
appeared chronic (thin wall).  The rest of the lung fields 
were clear.  The examiner pointed out that the VA radiologist 
read the film as showing clear lung fields but with "low 
grade emphysematous changes", which the examiner believed 
were mild.  The examiner stated that in contrast to what is 
expected with significant emphysema, the radiograph did not 
show significant hyperexpansion or diffuse areas of 
hyperlucency.  

Spirometry was also difficult to perform and the test was not 
reproducible.  However, the examiner found that the best 
results showed an FEV1 of 55 percent predicted, FVC of 51 
percent predicted, and FEV1/FVC ratio of 92 percent 
predicted.  The examiner determined that the reduced flows in 
the presence of a well-preserved ratio suggest a restrictive 
defect that could be related to interstitial lung changes or 
neuromuscular disease.  Lung volume measurements were not 
possible.  The examiner found that this pattern was not 
consistent with emphysema, since one would expect an 
obstructive defect, and determined tha the results are 
consistent with the findings of a test performed in 1988.  

The examiner opined that the disease was first manifested 
during service as a spontaneous pneumothorax indicating that 
subpleural emphysematous blebs were present at that time.  
Regarding the question if the condition pre-existed service, 
the examiner indicated that the etiology of subpleural blebs 
is unknown, and that such blebs have been attributed to 
congenital abnormalities, but is yet unclear.  The examiner 
found that the veteran did have subpleural blebs prior to 
entering service, but he did not have emphysema before or 
during service.  

Regarding aggravation, the examiner did find that the 
situation was made worse in service since he developed a 
pneumothorax at that time.  The examiner opined that the 
strenuous exercise required during service could have been 
the cause and may have increased the transpulmonary pressures 
thereby promoting rupture of the blebs and subsequently 
pneumothorax.  

The examiner opined that spontaneous pneumothoraces do not 
leave sequelae, and suspected that the veteran's lung 
function was not significantly affected by the pneumothorax 
once it had been repaired.  According to the examiner, a 
thoracotomy may result in chronic cage pain, but is unlikely 
to cause disability.  Based on the most recent pulmonary 
function tests, the examiner did not believe that the veteran 
has emphysema.  However, the test did show significant 
abnormalities that may explain the veteran's dyspnea, and the 
etiology of the abnormalities remain unclear.  

Regarding the question of whether the pneumothorax developed 
secondary to emphysema, the examiner referred to the prior 
answer that pneumothorax was likely due to the rupture of 
subpleural emphysematous blebs.  He further noted that this 
entity is different from emphysema seen in smokers and 
patients with alpha-1 anti-trypsin deficiency.  The examiner 
concluded tht the pneumothorax was not due to emphysema.  

With respect to the question of a relationship between 
pneumothorax and emphysema, the examiner explained that 
pneumothorax is the accumulation of air in the pleural space 
due to rupture of the lung lining.  

Patients with bullous emphysema are at risk for this problem 
because of the thin and inflamed nature of the bullous 
lesions.  The examiner noted that similarly, a pneumothorax 
can occur from rupture of congenital subpleural blebs, as in 
this case.  However, he emphasized that these are two 
separate entities.  

In summary, the examiner stated that the veteran's 
pneumothorax during service was likely due to the rupture of 
subpleural blebs, and the cause is unknown and some believe 
are congenital.  He further found that the veteran did not 
have emphysema while he was in service.  Based on the 
history, physical examination, and pulmonary function tests, 
the examiner determined that he does not have emphysema, or 
at least the disease is not significant enough to be detected 
clinically or to cause symptoms.  Although the chest 
radiograph was read as showing low grade emphysematous 
changes, the examiner believed that they are mild and 
unlikely to cause significant symptoms.  The examiner 
concluded that the veteran's main problem appears to be 
related to his neurological disease, not his lungs.  

VA medical forms, completed in 2002, reflect the reported 
diagnosis of chronic obstructive pulmonary disorder.  


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).



If not shown during service, service connection may 
nevertheless be granted for bronchiectasis is shown disabling 
to a compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002);  38 C.F.R. 
§§ 3.307, 3.309 (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  This rule 
does not mean that any manifestation in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).

Service connection may be granted for a disability which is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2002); Allen v. Brown, 7 Vet. App. 439 (1995).


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


Analysis

Preliminary Matter - Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002).



The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any right other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

The CAFC recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of the date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  He has been provided with notice of the requirements 
for establishing entitlement to service connection for 
emphysema in the October 1997 statement of the case and 
December 2002 supplemental statement of the case.  

On December 10, 2002, the RO made a "duty to assist 
notification call" and informed the veteran of the medical 
opinions secured by the VA physicians.  The veteran indicated 
that he did not have or know of any other sources of 
evidence.  A letter, dated the same day, which provided a 
brief synopsis of the VCAA and the information reviewed 
during the telephone call.  

Furthermore, with regard to notice the Board points out that 
in the December 2002 supplemental statement of the case, the 
RO specifically addressed the VCAA.  The supplemental 
statement of the case informed the veteran of the pertinent 
provisions of the VCAA, including the VA's duty to assist in 
obtaining evidence, and what evidence must show for 
entitlement.  He was advised of evidence he could submit 
himself or to sufficiently identify evidence and if private 
in nature to complete authorization or medical releases so 
that VA could obtain the evidence for him.  

Such notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  The RO listed all of the evidence obtained and added to 
the record over the course of the appeal in the December 2002 
supplemental statement of the case.  

Therefore, the veteran has been informed of what VA has done 
to assist him in his claim.  Also, the letter forwarding the 
supplemental statements of the case included language 
soliciting the veteran's commentary and additional 
information.  Therefore, the duty to notify has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The RO provided the veteran with the criteria of the VCAA and 
adjudicated his claim with this law in mind as shown by the 
December 2002 supplemental statement of the case.  Therefore, 
the Board finds no prejudice to the veteran in proceeding 
with this case at this time, because the procedural actions 
of the RO are in agreement with and adhere to the mandates of 
this new law with respect to the duty to notify and the duty 
to assist the veteran in the development of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West 2002); 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified at 38 
C.F.R. § 3.159(b)).

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including relevant records 
adequately identified by him as well as authorized by him to 
be obtained.  

A review of the claims file shows that in accordance with the 
Board's August 1998 remand, the RO requested additional 
information concerning treatment, and obtained a VA 
examination and medical opinion from the appropriate 
specialist.  

In response to the request, the veteran furnished VA with 
certificates of medical care related to treatment of his MS 
and a statement from the Social Security Administration in 
support of a claim of entitlement to nonservice-connected 
pension.  

Clearly, this is a case in which the lack of additional 
information in response to the development letter, as well as 
the responses to prior requests that any further attempts to 
obtain any additional records would be futile.  38 U.S.C.A. 
5103A (West Supp. 2002); 66 Fed. Reg. 45620, 45630 (August 
29, 2001) (codified at 38 C.F.R. 3.159(c)). 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West Supp. 
2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 38 
C.F.R. § 3.159).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim.


Service Connection

The service medical records document the diagnosis of and 
treatment for spontaneous pneumothorax, and service 
connection is currently in effect for this disability.  
However, the service medical records are entirely negative 
for a diagnosis of emphysema or any other respiratory 
disorder.  Various entries throughout the post-service 
records do include references to and diagnoses of bullous 
emphysema and emphysematous blebs.  Although such references 
are documented throughout the record, the overall medical 
evidence in this case does not show that the veteran has a 
diagnosis of emphysema.  

It is well to note in passing that no presumptive respiratory 
disorder for VA compensation purposes was ever shown to be 
disabling to a compensable degree during the first post 
service year.

Given the medical questions presented in this case, opinions 
were obtained from specialists in 1987, 1989, June 1999 and 
August 1999.  These specialists had an opportunity to review 
the body of medical evidence of record.  Their opinions are 
all in agreement with respect to the conclusion that the 
veteran does not suffer from emphysema and that pneumothorax 
does not cause emphysema.  The Board observes that it may 
place greater weight on one medical professional's opinion 
over another's, depending on factors such as the reasoning 
employed by the medical professionals and whether or not, and 
the extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  

Further, it is the Board's responsibility to make such 
determinations.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

In each report, the examiner provided the bases for the 
stated opinions, including generally accepted medical 
principles and the actual clinical findings of record.  In 
fact, the examiners emphasized that emphysema and other 
conditions such as bullous emphysema and emphysematous blebs 
are separate and distinct entities.  Therefore, given the 
clarification provided by the examiners regarding the mention 
of emphysematous blebs and bullous emphysema and their 
interpretation of the actual clinical findings and reported 
diagnoses of record, it is reasonable to find that a 
diagnosis of emphysema has not been made.  

As discussed, the specialists have stated that emphysema 
causes pneumothorax, and the service records show that the 
veteran was treated for pneumothorax.  However, the medical 
opinions presented do not support a finding of emphysema 
during service as the cause of his pneumothorax.  The 
examiner in May 1987 could not verify that the veteran had 
generalized emphysema and cited congenital cystic disease as 
the cause of the pneumothorax.  

In June 1997, the VA examiner opined that the veteran had a 
collagen disorder in which defects in the formation of the 
lungs can spontaneously rupture.  In June 1999, the examiner 
commented that even if the veteran had been a heavy smoker at 
an early age, he would not have developed emphysema by the 
time of his first pneumothorax.  Finally, in August 1999, the 
examiner concluded that based on the data of record, the 
veteran developed pneumothoraces at a young age secondary to 
subpleural emphysematous blebs, not emphysema or congenital 
lobar emphysema.  Although varied, the conclusions are 
consistent with regard to eliminating emphysema as the cause 
of the veteran's pneumothoraces during service.  

A review of the opinions of record show that the specialists 
have pointed to other problems such as interstitial lung 
disease, tuberculosis, lung difficulties due to neuromuscular 
disease, and asbestos exposure.  However, the record does not 
include medical evidence or opinions linking any of these 
problems to the veteran's service or his service-connected 
pneumothorax.  Therefore, the collective medical evidence 
presented demonstrates that pneumothorax is the veteran's 
only service-connected respiratory disorder.  

Given the opinions of record regarding the lack of a 
diagnosis of emphysema, it is reasonable to conclude that it 
has not been related to his service or service-connected 
pneumothorax.  Questions involving the diagnosis and etiology 
or onset of disease require diagnostic skills and are within 
the realm of medical experts.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The evidence presented is devoid of the 
requisite medical opinions to establish entitlement to 
service connection for emphysema.  

The only remaining evidence in support of the claim consists 
of lay assertions.  However, as medical expertise is required 
in this instance, the veteran is not competent to comment on 
a medical matter.  See Espiritu, supra.

Based on the above, the Board finds the preponderance of the 
evidence is against the claim of entitlement to service 
connection for emphysema on a direct or secondary basis.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for emphysema, including as 
secondary to service-connected spontaneous pneumothorax, is 
denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

